Hough, C. J.
The defendant was convicted of willfully and unlawfully obstructing a public road .in Washington county, and has appealed to this court, but no brief has been filed on his behalf. It appears from the record that the order of the county court establishing the road charged to have been obstructed by the defendant, was introduced in evidence, and that there was testimony tending to show that the same had been used as a public road, and that the defendant had built a fence across it. This testimony is sufficient to support a conviction. R. S., § 6964. The instructions given fairly presented the case to the jury, and we see no reason for disturbing the judgment. The judgment will be affirmed.
The other judges concur.